In the light of appellant's urgent motion for rehearing, based on his claim that the evidence is not sufficient to support the judgment, we have again reviewed the facts, but are not led to believe same of such little cogency as that we would be justified in reversing for such reason. Appellant's wife fully made out a case of wilful desertion. Another witness for the State testified that after appellant left his wife, witness took appellant's wife and children to her house where they stayed two months, during which time she took care of them, and that she saw appellant and tried to induce him to contribute to the support of his wife, but he refused to do so. Other witnesses say they bought food for appellant's wife *Page 300 
and children. There may be reasons, aside from the facts appearing in the record, which would make this conviction and the punishment inflicted seem unusual, but that is a matter for the jury, and the facts are sufficient to justify them in concluding appellant guilty. The punishment inflicted is well within the limit affixed by the legislature. We are unable to agree with appellant, and the motion for rehearing will be overruled.
Overruled.